Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wilbert Gilchrist appeals the magistrate judge’s* order dismissing his 42 U.S.C. § 1983 (2012) action against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Gilchrist v. Lard, No. 3:14-cv-00630-RCY, 2017 WL 1227934 (E.D. Va. Mar. 31, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to proceed before a magistrate judge, in accordance with 28 U.S.C. § 636(c) (2012) and Fed. R. Civ. P. 73.